CHRIS DANIEL
          $                    H \RRIS CoiiNTN DISTRICT CLERK


                                                                              FILED IN
October 12,2015                                                        14th COURT OF APPEALS
                                                                          HOUSTON, TEXAS
                                                                       10/15/2015 9:05:09 AM
HONORABLE PAM DERBYSHIRE
                                                                       CHRISTOPHER A. PRINE
CRIMINAL COUNTY COURT AT LAW #7                                                 Clerk
HARRIS COUNTY
HOUSTON, TX

Defendant's Name- JOSE FLORES

Cause No 2012199

Court COUNTY CRIMINAL COURT AT LAW #7

Please note the following appeal updates on the above mentioned cause-

Notice of Appeal Filed Date: 10/7/15
Sentence Imposed Date: 10/6/15
Court of Appeals Assignment: Fourteenth Court of Appeals
Appeal Attorney of Record: TO BE DETERMINED



Sincerely,


S NORRIS
Criminal Post Trial Deputy

CC- Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

    VANESSA OWENS (DELIVERED VIA E-MAIL)



This is your notice to inform any and all substitute reporters in this cause




                   1201 Franklin PO Box 4651 Houston. Texas 77210-4651
                                                        Cause No. 30         (3-149
                                                       THE STATE OF TEXAS
                                                                       V.
                      cfose f Lodes                                     A/K/AI


                                                                                                                    *7
                                        District Court / County Criminal Court at Law No.

                                        _                  Harris County, Texas
                                                                                         _
                                                           NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

On                                 (date), the defendant in the above numbered and styled cause gives
NOTICE OF APPEAL of his conviction

The undersigned attorney (check appropriate box):
          MOVES to withdraw
          ADVISES the court that he will CONTINUE to represent the-detendai                             appei



Date                                                                      Attorÿy (Signatuiÿ)
J6SC                   f                                                                   ORDER

          On                                  the Court conducted a hearing and FINDS that defendant / appellant

                   NOT   indigent at this time
               IS indigent for the purpose of
                                                            A                                           *A                                 h
                         employing counsel                                                /   nwKL
                         paying for a    clerk’s and court reporter’s record
                         employing counsel or paying for a clerk’s and court reporter's record
The Court OjJDCfts that
     QÿODunsel’s motion to withdrav\ts GRANTEBs
          Defendant / appellant’s motion (to be found indigent) is DENIED
          Defendant’s / appellant's motion           is   GRANTED and
                                                                                                                       is          YtViASef        .
               n                                                                (attorney's name & bar card number)
                    is APPOINTED        to represent defendant / appellant on appeal
                    The COURT REPORTER              is   ORDERED to prepare and file the reporter’s record without charge to
                    defendant / appellant

BAIÿ                           0l6fO
          To CONTINUE as presently set
          DENIED and      is   SET at No BOND (Felony Only)

DATE SIGNED

                                                                         JyDGE'PRESIDING,
                                                                            /'DISTRICT COURT /
                                                                         COUNTY CRIMINAL COURT AT LAW NO
                                                                         HARRIS COUNTY, TEXAS                                   X



http //hcdco-intranel/Critninal/Criminal Courts/SOPs and forms Libraty/Cnmmal Forms/Notice of Appeal (2pages-without Affirmation) docPage 2 of 2
                                                                     1/09/08
                                          CAUSE NO.
                                                              Qota. n°t                                  .
THE STATE OF TEXAS                                                   §               IN THE COUNTY CRIMINAL

vs.

        'Zose
                                                                     §

                                                                     §
                                                                                     COURT AT LAW NUMBER                         1
                                                                                     HARRIS COUNTY, TEXAS


   TRIAL COURT'S CERTIFICATION OF DEFENDANT'S RIGHT OF APPEAL*
  rudgerof-the-triaLcourt,-certify-this-criminal.
         not a plearbargain case, and the defendant has the right of appeal. [or]
       is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial and not
       withdrawn or waived, and the defendant ’                   e-n       3t.a        .[or]
       is a plea-bargain case, but the trij                                   >101               and the defendant has the right of
       appeal, [or]
       is a plea-bargain case,                      U' t iasNOriSofaiife&EOT
       the defendant, hasjwraix              igqbof   appeal,
                                                                    4
                                                                    h                Xffc V
Judge           >g                                                          late Sigm
                                  O                                                               V
       received a copy dril (CJtfScation. Fhwe           als‘oshÿÿÿm|ÿÿpyinghts  conceminÿaiw appeal of this criminal
case, including any rigp&l file ipro se petitfonÿor dÿetiQQ||yy?iew pursuant jo Rulers of the Texas Rules of
Appellate Procedure. I B§S beenkdmonished thaÿÿptomey mÿTmail a copy of die coufeqf appeals' judgment and
opinion to my last knowphÿ dress and that I have ordVÿ'O dayfrn which to file a pro se petitiWfor discretionary review
in the court of appeals. Tfea R. Appj P. 68.2. 1     ackÿvledgenfiltlif
                                                                 I wish to appeal this caseÿnS if I am entitled to do so,
it is my duty to inform img tppellatk attorney, bjpvritten     comÿÿcaHon,of anyihangÿihjjhe address at which l am
currently living or any chan gfe in nÿurrent pmpovodt I understamthat, because of 4jpellate deadlines, if i fad to
timely inform my appellate' giÿof’any chanfe in my address, I mayjlose                    theo||ortuhÿ
                                                                                             to file a pro se petition for
discretionary review,      .




Defendant

/ 2/    z 1- rÿ.ckciÿ pr                                           Ml                      'ÿJ79_Qd                                              7Tjc)
Mailing address:                                                           State Bar of Texas ID Number:

2               APPEAL CARD



 _
Court




   -
 cÿQSyg_
                   U~(H6

                    The State of Texas
                       .
                  Hoÿÿrz
                             Vs


                         lO-b?'|5
                                           Cause No.




Date Notice
Of Appeal: .     10- "MS
Presentation:                     Vol.       Pg..

Judgment:                         Vol..      Pg,

Judge Presiding.
Court Reporter
Court Reporter
Court Reporter

Attorney
on Trial

Attorney
on Appea   rTo
                Appointed   _ Hired.
Offense    'TW'T IO-                      0. I S'
Jury Trial           Yes    i/ÿNo  _
Punishment
Assessed
           _
           \'LO      chuuÿ tkn I Pop
             _
Companion Cases
(If Known)

Amount of
Appeal Bond.      SdOjOO
Appellant
Confined:            Yesj/lSo     _
Date Submitted
To Appeal Section

Deputy Clerk      GPJLM-/            —